Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 10-20 directed to species non-elected without traverse. Accordingly, claims 10-20 have been cancelled.

Authorization for this examiner’s amendment was given in an interview with David Nigro on 9 Feb 2022.

The application has been amended as follows: Please amend claims 1, 4 and 10-20 submitted 18 Oct 2021 as follows:

1. (Currently Amended) An insert apparatus for protecting a curved inner surface within a passageway from abrasion during an abrasive machining operation, comprising: 
a shield having a shell shaped to match a curved portion of the curved inner surface of the passageway; and 
, wherein the plurality of apertures are configured to convey an abrasive media from a pump to the passageway.
4. (Canceled) 
10-20. (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Kawasumi (US 2019/0134779) appears to be the closest prior art. While Kawasumi teaches an insert apparatus with a shape matched to a curved portion of a curved inner surface of a passageway for use during an abrasive machining operation (fig 4A), Kawasumi does not teach a disc with a plurality of apertures threadedly coupled to a shaft. While Hutto (US 1916267) teaches an abrading machine with discs with apertures, these discs are not threadedly coupled to an end of a shaft, as claimed. The prior art as a whole does not teach, suggest, or render obvious the combination of a shield, shaft, and disc with the disc threadedly coupled to an end of the shaft, particularly for the purposes of performing the claimed function of protecting a curved inner surface of a passageway while conveying abrasives through apertures in the disc.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other insert devices for abrading the interior of a passageway are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723